EXHIBIT 10.3

THE NEW YORK TIMES COMPANIES
SUPPLEMENTAL RETIREMENT AND INVESTMENT PLAN
AMENDMENT NO. 1
THIS INSTRUMENT made as of the 10th day of May 2012, by the ERISA Management
Committee (the “Committee”) of The New York Times Company (the “Company”).
W I T N E S S E T H
WHEREAS, the Company maintains The New York Times Companies Supplemental
Retirement and Investment Plan, as amended from time to time (the “Plan”) for
the benefit of its eligible employees, and
WHEREAS, pursuant to Section 12.01 of the Plan, the Committee has the authority
to amend the Plan; and
WHEREAS, the Company desires to amend the Plan to clarify that Safe Harbor
Matching Contributions are calculated on pay period basis;
NOW, THEREFORE, the Plan is hereby amended effective as of January 1, 2012, as
follows:
1.    Section 3.03(b) of the Plan is hereby amended by deleting the phrase “Plan
Year” each time it appears therein and substituting the phrase “pay period” in
its place.
IN WITNESS WHEREOF, the ERISA Management Committee of The New York Times Company
has caused this amendment to be executed by a duly authorized member as of May
10, 2012.
ERISA MANAGEMENT COMMITTEE
 
 
 
 
 
By:
 
/s/ R. Anthony Benten
 
 
 
R. Anthony Benten
 
 
 
Chairman
 





--------------------------------------------------------------------------------



THE NEW YORK TIMES COMPANIES
SUPPLEMENTAL RETIREMENT AND INVESTMENT PLAN
AMENDMENT NO. 2
THIS INSTRUMENT made as of the 19th day of September 2012, by the ERISA
Management Committee (the “Committee”) of The New York Times Company (the
“Company”).
W I T N E S S E T H
WHEREAS, the Company maintains The New York Times Companies Supplemental
Retirement and Investment Plan, as amended from time to time (the “Plan”) for
the benefit of its eligible employees, and
WHEREAS, pursuant to Section 12.01 of the Plan, the Committee has the authority
to amend the Plan; and
WHEREAS, the Committee desires to amend the Plan to allow former Employees who
have an Account Balance under the Plan to rollover lump sum distributions from
the New York Times Companies Pension Plan into the Plan;
NOW, THEREFORE, the Plan is hereby amended effective as of November 1, 2012, as
follows:
1.    Section 3.05(c) of the Plan is hereby amended by adding the following
paragraph to the end thereof:
“Notwithstanding the foregoing, the term “amounts transferred from other
qualified plans” shall include a lump sum distribution received by a former
Employee with an Account Balance under the Plan from The New York Times
Companies Pension Plan that is transferred by the former Employee to this Plan
within 60 days following his or her receipt thereof or a direct rollover from
The New York Times Companies Pension Plan to this Plan.”



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the ERISA Management Committee of The New York Times Company
has caused this amendment to be executed by a duly authorized member as of
September 19th, 2012.


ERISA MANAGEMENT COMMITTEE
 
 
 
 
 
By:
 
/s/ R. Anthony Benten
 
 
 
R. Anthony Benten
 
 
 
Chairman
 


